Name: Commission Implementing Decision (EU) 2015/975 of 19 June 2015 on a measure taken by Spain in accordance with Directive 2006/42/EC of the European Parliament and of the Council to prohibit the placing on the market of an impact drill imported to Spain by Hidalgo's Group, Spain (notified under document C(2015) 4086) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: mechanical engineering;  Europe;  technology and technical regulations;  consumption;  marketing;  international trade
 Date Published: 2015-06-23

 23.6.2015 EN Official Journal of the European Union L 157/96 COMMISSION IMPLEMENTING DECISION (EU) 2015/975 of 19 June 2015 on a measure taken by Spain in accordance with Directive 2006/42/EC of the European Parliament and of the Council to prohibit the placing on the market of an impact drill imported to Spain by Hidalgo's Group, Spain (notified under document C(2015) 4086) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 11(3) thereof, Whereas: (1) Spain informed the Commission of a measure to prohibit the placing on the market of the impact drill, type Dayron/70000, imported to Spain by Hidalgo's Group, Spain. (2) The impact drill bore CE marking, according to Directive 2006/42/EC. (3) The reason for taking the measure was the non-conformity of the impact drill with the essential health and safety requirements set out in Annex I to Directive 2006/42/EC, points 1.3.2  Risk of break up during operation, 1.7.3  Marking of machinery and 1.7.4.2  Contents of instructions, on the grounds that the machine did not pass the resistance test, breaking the framework, with the consequent risk of cut and/or the possibility of accessing to the active parts. (4) Spain informed the distributor and importer about the deficiencies. The importer voluntarily took the necessary measures to remove non-compliant products from the market. (5) The documentation available, the comments expressed and the action taken by the parties concerned demonstrate that the impact drill, type Dayron/70000, fails to satisfy the essential health and safety requirements of Directive 2006/42/EC. It is therefore appropriate to consider the measure taken by Spain as justified, HAS ADOPTED THIS DECISION: Article 1 The measure taken by Spain to prohibit the placing on the market of the impact drill, type Dayron/70000, imported to Spain by Hidalgo's Group, Spain, is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 June 2015. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 157, 9.6.2006, p. 24.